DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 6, 8-11, 15, 18-19, 21-22 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination a method for determining an amount of ambient light illumination, the method comprising: generating a plurality of ambient light contribution values corresponding to the plurality of color components, respectively, wherein generating the plurality of ambient light contribution values comprises: for each color component, determining an ambient light contribution value for the color component based on subtracting the estimated contribution of the color component in the optical sensing region of the input frame from the amount of illumination of the color component in the optical sensing region detected by the optical sensor; and aggregating the plurality of ambient light contribution values to determine the amount of ambient light illumination.
Regarding claim 10, the prior arts of record fail to teach either singly or in combination a method for determining an amount of ambient light illumination, the method comprising: generating a plurality of ambient light contribution values corresponding to the plurality of color components, respectively, wherein generating the plurality of ambient light contribution values comprises: for each color component, determining an ambient light contribution value for the color component based on subtracting the estimated contribution of the color component in the optical sensing region of the input frame from the amount of illumination of the color component 
Regarding claim 18, the prior arts of record fail to teach either singly or in combination a controller configured to determine an amount of ambient light illumination, the controller comprising: third circuitry configured to generate a plurality of ambient light contribution values corresponding to the plurality of color components, respectively, wherein generating the plurality of ambient light contribution values comprises: for each color component, determining an ambient light contribution value for the color component based on subtracting the estimated contribution of the color component in the optical sensing region of the input frame from the amount of illumination of the color component in the optical sensing region detected by the optical sensor: and fourth circuity configured to aggregate the plurality of ambient light contribution values to determine the amount of ambient light illumination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878